                                    Case 4:19-cv-00717-JST Document 219 Filed 09/15/21 Page 1 of 2



                              1

                              2

                              3

                              4

                              5

                              6

                              7

                              8                               UNITED STATES DISTRICT COURT
                              9                             NORTHERN DISTRICT OF CALIFORNIA
A Professional Corporation




                             10                                       OAKLAND DIVISION
      Redwood City




                             11

                             12   IN RE CALIFORNIA BAIL BOND                          Case No. 4:19-CV-00717-JST (DMR)
                                  ANTITRUST LITIGATION
                             13                                                       STIPULATION AND [PROPOSED]
                                                                                      ORDER EXTENDING DOCUMENT
                             14                                                       PRODUCTION DEADLINE
                             15   THIS DOCUMENT RELATES TO:
                                  ALL ACTIONS
                             16

                             17

                             18          By Order of the Court (ECF No. 216), Defendants The North River Insurance Company,
                             19   Seneca Insurance Company, and U.S. Fire Insurance Company (collectively, the “Stipulating
                             20   Defendants”) were to complete their pre-amendment document production by September 15, 2021.

                             21          The Stipulating Defendants believe they will be unable to meet that deadline. Plaintiffs and

                             22   the Stipulating Defendants have met and conferred regarding the deadline to complete their

                             23   document production and have agreed that the document production deadline of September 15,

                             24   2021 be extended for two business days to September 17, 2021.
                                         IT IS HEREBY STIPULATED by and between the Plaintiffs and the Stipulating
                             25
                                  Defendants, and their counsel, that the production deadline of September 15, 2021, as referenced
                             26
                                  in ECF No. 216, be continued to September 17, 2021.
                             27

                             28
                                                                                             STIPULATION AND [PROPOSED] ORDER
                                                                                                 EXTENDING DOC PROD DEADLINE
                                                                                                      NO. 4:19-CV-00717-JST (DMR)
                                    Case 4:19-cv-00717-JST Document 219 Filed 09/15/21 Page 2 of 2



                              1   Dated: September 15, 2021                      LIEFF CABRASER HEIMANN &
                                                                                 BERNSTEIN, LLP
                              2

                              3                                                  By: /s/ Dean M. Harvey
                                                                                     Dean M. Harvey
                              4                                                      Katherine C. Lubin
                                                                                     Adam Gitlin
                              5                                                      Yaman Salahi
                                                                                     NIGAR A. Shaikh
                              6                                                      Miriam E. Marks
                              7                                                       Interim Class Counsel
                              8   Dated: September 15, 2021                      MICHELMAN & ROBINSON, LLP
                              9
                                                                                 By: /s/ Vincent S. Loh
A Professional Corporation




                             10                                                      David F. Hauge
                                                                                     Todd H. Stitt
      Redwood City




                             11                                                      Vincent S. Loh
                             12                                                      Attorneys for Defendants United States
                                                                                     Fire Insurance Company, The North River
                             13                                                      Insurance Company, and Seneca Insurance
                                                                                     Company
                             14

                             15

                             16

                             17
                                                                    [PROPOSED] ORDER
                             18
                                          PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO
                             19
                                  ORDERED that the Stipulating Defendants’ production deadline of September 15, 2021, as
                             20
                                  referenced in ECF No. 216, be continued to September 17, 2021.
                             21

                             22
                                  DATE:
                             23                                             HONORABLE DONNA M. RYU
                                                                            UNITED STATES MAGISTRATE JUDGE
                             24

                             25

                             26

                             27

                             28
                                                                                          STIPULATION AND [PROPOSED] ORDER
                                                                              -2-             EXTENDING DOC PROD DEADLINE
                                                                                                   NO. 4:19-CV-00717-JST (DMR)
